UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0080 Washington, D.C. 20549 Expires: January 31, 2008 Estimated average burden FORM 25 hours per response 1.7 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-20148 Issuer: CITIZENS FINANCIAL CORPORATION Exchange: Nasdaq Capital Market (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) Address: 12910 Shelbyville Road Louisville,
